DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.


                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		     Specification 
	The specification is objected to because:
The Cross-Reference to Related Applications section in page 1 of the specification does not provide the status of U.S. application serial no. 16/717,799 (i.e., now U.S. Patent No. 11,271,683, issued 03/08/2022).

			         Drawings
	The formal drawings are accepted. 

                                 Claim Rejections - 35 USC § 112
                     The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                 
For example. claim 1 recites:
A method of operating a user equipment (UE) in a New Radio (NR) radio access network, the method comprising: transmitting Hybrid Acknowledgement Repeat Request (HARQ) feedback utilizing a feedback resource range, the feedback resource range being determined based on a feedback size indication received in a first Downlink Control Information (DCI) message, and a scheduling assignment indication received in a second DCI message, the first DCI message being an uplink grant scheduling, to the UE, a signaling resource range for transmission on a Physical Uplink Shared Channel (PUSCH), and the feedback resource range being a part of the signaling resource range.
The term “new” in the “new radio access” is a relative term and does not define exactly what the “new radio” is?
It is not clear what the “feedback size indication….and scheduling assignment indication” are or what specifically they are referring for? For example, feedback sizes of what? And scheduling assignments of what? How does the feedback resource range is related to feedback size indication and scheduling assignment indication?
The claim further states., the feedback resource range being a part of the signaling resource range. It is not clear what the “signaling resource range is referring to? 
The claim furthermore recites the limitation “the feedback resource range being determined based on a received feedback size indication and……a scheduling assignment indication”, The term “based on” does not narrow the claim because it does not indicate any step performed or does not describe how the step of transmitting is related to any steps.
 Overall the claim appears to have many missing elements among the limitations stated. There isn't a complete thought process or flow throughout the claim. Essential elements appear to be missing from the claims that are necessary to make the claim complete and clear as a whole. Thus, it is respectfully submitted that the claim language has some issues as described above that needed amends. 
Independent claims 11 is rejected for similar reasons. Respective dependent claims are rejected at least based on dependency.









                                       Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,587,371. 
 
For the purpose of illustration, only claim 1 of the instant application is compared with claims 1 of the '371 application in the following table (highlighting is used to indicate conflicting limitations):

Instant Application No. 17,684,896
U.S. Patent No. 10,587,371
1. A method of operating a user equipment (UE) in a New Radio (NR) radio access network, the method comprising: 


transmitting Hybrid Acknowledgement Repeat Request (HARQ) feedback utilizing a feedback resource range, the feedback resource range being determined based on a feedback size indication received in a first Downlink Control Information (DCI) message,



and a scheduling assignment indication received in a second DCI message, the first DCI message being an uplink grant scheduling, to the UE, a signaling resource range for transmission on a Physical Uplink Shared Channel (PUSCH), and the feedback resource range being a part of the signaling resource range.

1. A method of operating a user equipment (UE) in a radio access network, the method comprising: 


transmitting Hybrid Acknowledgement Repeat Request (HARQ) feedback utilizing a feedback resource range, the feedback resource range is determined based on a feedback size indication received in a first Downlink Control Information (DCI) message, 



and a scheduling assignment indication received in a second DCI message, the feedback size indication indicates a size of feedback signaling; the first DCI message is an uplink grant scheduling, to the UE, a signaling resource range for transmission on a Physical Uplink Shared Channel (PUSCH); and the feedback resource range is a part of the signaling resource range

                                                       Rationales: 
The instant application is a broader version of claim 1 of U.S. Patent No. 10,587,371, and several limitations in patented claim 1 have removed from the instant application of claim 1. Thus, claim 1 of the instant application may be considered as defining a broader genus version of the species defined in claim 1 of U.S. Patent No. 10,587,371. Therefore, the claims are obvious variations of each other and not patentably distinct.

Independent claim 11 of the instant application have corresponding issues with the independent claim 11 of Patent No. 10,587,371 is also rejected under non-statutory obviousness-type double patenting for the same rationales discussed above.  
Other parallel dependent claims have corresponding issues with the dependent claims of Patent No. 10,587,371 are also rejected under non-statutory obviousness-type double patenting.  
				CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ratasuk et al. (U.S. PN: 8,102,802) teach UE receives an acknowledgment corresponding to uplink HARQ includes a processor configured to monitor a downlink control channel information the UE of an uplink grant, determine that the UE is scheduled to transmit data (see col. 3, lines 55-67). Uplink grant, resource assignment message and providing scheduling information for scheduling period includes a field comprising a UE identifier (see col. 6, fines 25-42).
Quan et al. (U.S. PN: 9,918,334) teach receiving scheduling signaling where the scheduling signaling includes a HARQ process and sending scheduling signaling to UE to instruct UE (see col. 14, lines 13-52).
Seo et al. (U.S. PN: 10,051,668) teach receiving an uplink grant from downlink subframe transmitting PUSCH based on the uplink grant in first uplink subframe and further includes a UL downlink assignment index (DAI) (see col. 2. lines 38-67). Downlink control information (DCI) including a DL grant include a HARQ process (see col. 5, lines 20-56).
Zhang et al. (U.S. PN: 9,913,254) teach codebook size determination for HARQ feedback on the PUSCH is provided and the feedback in dependence on downlink assignment indicator information received in the uplink grant (see col.3 lines 5-18).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112